USDC SDNY

 

DOCUMENT
UNITED STATES DISTRICT COURT sepia iethmesimatal FILED
SOUTHERN DISTRICT OF NEW YORK DOC #: —
ROMEO IXCOY PEREZ and ROMEO DATE FILED: _7/14/2021 __

 

SONTAY, individually and on behalf of
others similarly situated,

Plaintiffs,
-against- 21 Civ. 2467 (AT)
MECHANICAL SERVICE CORP. OF NEW ORDER
YORK (D/B/A MECHANICAL SERVICE
CORP. OF NEW YORK), RALPH DEROSE,
and DOMENICK DEROSE,

Defendants.
ANALISA TORRES, District Judge:

 

 

On April 8, 2021, the Court directed the parties to submit a joint letter and proposed case
management plan by July 13, 2021. ECF No. 12 §§ 4—S. That submission is now overdue.
Accordingly, the parties shall submit their joint letter and proposed case management plan by 5:00
p-m. on July 16, 2021.

SO ORDERED.

Dated: July 14, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
